DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 8/12/22, amended claim(s) 31 and 38, and canceled claim(s) 36 and 51 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 31-32, 38, and 52 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 38, the claim language “a system … comprising: a sample collector …. and an extractor comprising: a sample receptacle … a buffer pouch … a reservoir … wherein said sample receptacle, buffer pouch, and said reservoir are in separate regions in said extractor, and wherein said system lacks an assay chamber” appears to be new matter.  Applicant’s response filed 8/12/22 identifies para [0021], [0119], [0125], [0129], and [0229] as providing support for the amended claim limitations.  Para [0021] refers to a summary of the invention.  Para [0119] refers to the multiple embodiments that have an “assay cartridge.”  Para [0125] refers to the embodiment shown in Figs. 14A-14E.  Para [0129] refers to the embodiment shown in Figs. 14A-14E.  Para [0229] refers to the Example 8, and more specifically a serum of a horomone that is associated with certain clinical diagnoses.  None of these paragraphs teach a system that lacks an assay chamber.  Quite the converse, Figs. 14A-E show an “assay reservoir 502.”  Other embodiments not relied upon for support include Fig. 1 and Fig. 11.  However, Fig. 1 includes an “assay delivery reservoir 106” and an “assay cartridge 108.”  Fig. 11 show an extractor system 600, and para [0113] discloses that “biological fluids or other samples from within the extractor system 600 are communicated to the assay cartridge 500.  Further, the embodiment shown in Fig. 11 doesn’t seem to have a “buffer pouch” as claimed or a “reservoir” as claimed.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter canceled from the claims.
For claim 38, the claim language “an extraction and preservation buffer” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites the function both preserving and extracting with a buffer, but the specification fails to sufficiently identify an example of a buffer that actually performs both of these functions.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 32, 38, and 52 fail to cure the deficiencies of independent claim 31, thus claim(s) 31-32, 38, and 52 is/are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-32, 38, and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2014/0302617 to Aronowitz in view of U.S. Patent Application Publication No. 2004/0254557 to Kraemer and U.S. Patent Application Publication No. 2013/0331298 to Rea.
For claim 31, Aronowitz discloses a system (110) (Fig. 1) (para [0067]) for extracting and preserving biological components (Abstract) from a sample collector (118) (Fig. 1) (para [0067]), wherein said sample collector is configured to (Examiner’s Note: functional language, i.e., capable of) absorb a biological sample comprising biological components from a vaginal canal of a subject (para [0067]); and an extractor (Examiner’s Note: corresponding to the elements it comprises) comprising:
a sample receptacle (116) (Fig. 1) (para [0067]) comprising an open end (i.e., top end shown in Figs. 1-2), wherein said sample collector enters said sample receptacle through said open end (as can be seen in Figs. 1-2), and wherein said open end is sealable (via 114) (Fig. 1) (para [0067]);
a buffer (“citric acid buffer-ovalbumin wash,” or “citric acid-PEG buffer,” para [0142]) comprising an extraction and preservation buffer (para [0142]-[0144]) (also see para [0150]), and wherein the release of said buffer washes said biological sample from said sample collector and elutes said biological components absorbed in said sample collector (para [0142]-[0144]) (also see para [0150]); and
a reservoir (portion of 112 that is below 116) (see Fig. 1) (para [0068]) (also see para [0072]) that is in fluid communication with said sample receptacle (as can be seen in Fig. 1), wherein said reservoir is configured to (Examiner’s Note: functional language, i.e., capable of) receive a solution comprising said buffer from said buffer pouch and said biological components derived from said biological sample from said sample collector when said sample collector is in said sample receptacle (as can be seen in Fig. 1) (para [0068]) (also see para [0072]),
wherein said sample receptacle, buffer (Examiner’s Note: the buffer being in region of the sample collector, see para [0142]-[0144]), and said reservoir are in separate regions in said extractor (as can be seen in Fig. 1), and wherein said system lacks an assay chamber (as can be seen in Fig. 1) (also see Fig. 5 for reference of how the assay is a separate device from the tubular device).
Aronowitz does not expressly disclose that the sample collector comprises an absorbent plant fiber tampon.
However, Kraemer teaches a sample collector comprising an absorbent plant fiber tampon (“tampon,” Abstract) (para [0011]).
It would have been obvious to a skilled artisan to modify Shany such that the sample collector comprises an absorbent plant fiber tampon, in view of the teachings of Kraemer, because an absorbent plant fiber tampon would be a suitable type of sample collector that would allow Aronowitz’ to collect biological samples, which is what Aronowitz already wants to do.
Aronowitz does not expressly disclose that the buffer is in a buffer pouch, wherein said buffer pouch is contained within a puncturable membrane.
However, Rea teaches a buffer pouch (any of 120A-E) comprising a buffer (“buffer,” para [0062] and [0063]), wherein said buffer pouch is contained within a puncturable membrane (para [0062] and [0069]), and wherein the release of said buffer washes said biological sample from said sample collector (para [0062] and [0069]).
It would have been obvious to a skilled artisan to modify Shany such that the buffer is in a buffer pouch, wherein said buffer pouch is contained within a puncturable membrane, in view of the teachings of Rea, for the obvious advantage of having a mechanism that controls when the buffer is released so that washing of the sample can be optimized at a time when the sample is acquired and/or being transported.
For claim 32, Aronowitz further discloses a cap (114) configured to seal said opening (as can be seen in Fig. 1), wherein said cap is configured to exert a compression force on said sample collector when sealing said opening (as can be seen in Fig. 1) (also see para [0025]), which compression force is sufficient to subject said sample collector to release said biological sample (as can be seen in Fig. 1) (also see para [0025]).
For claim 38, Aronowitz further discloses wherein said solution comprises a reagent necessary for (i) hydrolyzing, diffusing, or releasing said biological sample, (ii) analyzing, preserving or extracting deoxyribonucleic acid, ribonucleic acid, or protein in said biological sample, (iii) reducing analysis background noise, (iv) precipitating or removing a contaminant in said biological sample, or (v) testing said biological sample for a presence or absence of an analyte in said biological sample (para [0142]-[0144]) (also see para [0150]).
For claim 52, Aronowitz further discloses wherein the extractor is cylindrical (see Fig. 1).
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 8/12/22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791